Citation Nr: 1036744	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh involving muscle group XIII, 
currently assigned a 30 percent disability evaluation.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left buttock involving muscle group XVII, 
currently assigned a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 1941 to August 
1945.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board remanded the case for further development in March 
2008.  That development was completed, and the case was returned 
to the Board for appellate review.  In January 2009, the Board 
issued a decision, which in pertinent part, denied entitlement to 
an increased evaluation for residuals of gunshot wounds to the 
left thigh and left buttock.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a July 2009 Order, the Court 
vacated the January 2009 Board decision regarding these 
particular issues and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for Remand 
(Joint Motion).

The Board subsequently remanded the case for further development 
in October 2009.  The case has since been returned to the Board 
for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Board also notes that the Veteran submitted a 
statement in July 2010 in which he indicated that he 
recently had work done on his face in 2009 and that he has 
lost vision in his left eye.  It is unclear as to whether 
he intended to file a claim for service connection for 
disorders involving his face and left eye.  However, those 
matters are not currently before the Board because they 
have not been prepared for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.


REMAND

Reason for Remand:  To afford the Veteran an additional VA 
examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded VA examinations in June 
2006 and January 2010 in connection with his claims for an 
increased evaluation.  The latter examination was ordered by the 
Board in the October 2009 remand.  In particular, the Board had 
noted that the June 2009 Joint Motion indicated that the 
Veteran's quadriceps were involved when the Veteran sustained a 
gunshot wound in service. The Board acknowledged that some loss 
of strength in the left quadriceps was noted at the June 2006 VA 
examination, but indicated that it was not apparent that it was a 
direct result of an in-service injury to that muscle.  The Board 
also observed that the June 2006 VA examiner stated that the 
muscle of the iliotibial tract was affected by the service-
connected injury, but the examiner did not explicitly identify to 
which muscle he was referring or the muscle group to which that 
muscle belongs. Therefore, the Board determined that another VA 
examination was required.
 
The January 2010 VA examiner reviewed the Veteran's claims file 
and medical history and performed a physical examination after 
which he specifically indicated that muscle groups XIII, XIV, and 
XVII were affected.  However, the Board notes that he did not 
address all of the pertinent rating criteria for each individual 
muscle group.  For example, there was no indication as to whether 
there was sloughing of soft parts; intermuscular binding and 
scarring; ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; x-ray evidence of 
minute multiple scattered foreign bodies indicating intramuscular 
trauma and explosive effect of missile; adhesion of scar to one 
of the long bones, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; or, adaptive contraction of an opposing 
group of muscles.  Nor did the examiner state whether the muscles 
swell and harden abnormally in contraction.  As such, the medical 
evidence of record does not contain the findings necessary for 
evaluating the disabilities under the applicable rating criteria.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that an additional VA examination and 
medical opinion are necessary for determining the current and 
severity of the Veteran's service-connected residuals of gunshot 
wounds to the left thigh and buttock.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
residuals of a gunshot wound to the left 
thigh and to the left buttock.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service- 
connected disabilities.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
residuals of a gunshot wound to the left 
thigh and to the left buttock under the 
rating criteria.  In particular, the 
examiner should describe the wounds and 
identify which muscle groups are involved.

For each muscle group affected by the 
gunshot wounds, the examiner should 
indicate whether there is sloughing of soft 
parts, intermuscular binding and scarring, 
or soft flabby muscles in the wound area, 
as well as whether there is loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with the 
sound side.  He or she should comment as to 
whether tests of strength, endurance, or 
coordinate movements compared with sound 
side demonstrate positive or severe 
evidence of impairment.  It should also be 
noted whether the muscles swell and harden 
abnormally in contraction.  In addition, 
the examiner should state whether there is 
diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests; visible or measurable atrophy; 
adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in 
track of the missile; or, induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.

The examiner should further indicate 
whether there are ragged, depressed, and 
adherent scars indicating wide damage to 
muscle groups in missile track.  
Additionally, he or she should state 
whether there is x-ray evidence of minute 
multiple scattered foreign bodies 
indicating intramuscular trauma and 
explosive effect of missile; or, adhesion 
of a scar to one of the long bones, 
scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should also undertake any other 
development it determines to be indicated.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should consider whether the Veteran is 
entitled to a separate or higher evaluation 
under other diagnostic codes, including 
Diagnostic Code 5314.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



